Citation Nr: 1546738	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, of which the Veteran received notice in June 2005, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss.  

A hearing was held on August 21, 2007 before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony is in the claims file.  The appellant was offered the opportunity to present testimony at an additional Board hearing before a different Veterans Law Judge in January 2015.  The appellant submitted a response indicating that he did not wish to appear at another Board hearing, and requested that the Board consider his case on the evidence of record.  The Veteran has thus waived his right to present testimony at a hearing before the VLJ rendering the decision below.     

The Board subsequently remanded the case for further development in April 2008 and September 2010.  That development was completed, and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability did not arise during active military service and was not caused by exposure to excessive noise or an alleged eardrum puncture during such service.

2.  Decreased hearing acuity of the left ear, to an extent so as to qualify as a hearing loss disability at a compensable level for VA service connection purposes, did not manifest within one year of separation from active military service. 

3.  The Veteran's right ear hearing loss disability was not caused or aggravated by exposure to excessive noise during active military service; right ear hearing acuity did not worsen during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral or unilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter sent in October 2004 stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  A subsequent letter was sent in August 2006 which explained how a disability rating and effective date would be determined.  Although the Veteran did not receive complete notice prior to the issuance of the initial unfavorable decision, the claim was subsequently readjudicated in a Statement of the Case and several Supplemental Statements of the Case, including a June 2010 Supplemental Statement of the Case wherein the issue was readjudicated on a de novo basis by a Decision Review Officer.  Thus, the Veteran has suffered no prejudice from any discrepancy in the receipt of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that the VA's duty to notify has been satisfied through these letters.  

The duty to assist is also found to have been satisfied in this case.  Service treatment records, VA and private treatment records, and lay statements made by the Veteran and others have been associated with the claims file.  The Veteran was also given the opportunity to present evidence and testimony at a hearing before the Board.  Further, the Veteran was provided with VA examinations and medical opinions in March 2005, April 2005, January 2009, July 2009, May 2010, and November 2011.  As the reports of such VA examinations and medical opinions largely consisted of contradictory opinions submitted by the same VA audiologists, the Board requested an expert medical opinion from an audiologist with the Veterans Health Administration to attempt to reconcile the evidence of record to the extent possible.  A responsive medical opinion was provided in June 2015 which addressed some, but not all, of the Board's inquiries.  Following a request for clarification by the Board, the VA audiologist provided an addendum opinion in July 2015.  Between these two opinions, the VA audiologist provided conclusions regarding the etiology of the Veteran's current bilateral hearing loss disability and clearly-stated rationales specifically addressing relevant evidence of record, including the Veteran's lay statements and audiogram findings during and post-service.  The audiologist further explained the medical processes at issue in such a way as to allow the Board to engage in well-informed adjudication.  These VHA medical opinions are therefore found adequate for adjudicatory purposes, and are further found to substantially comply with the Board's September 2010 remand directive to provide the Veteran with an adequate opinion as to the etiology of the Veteran's bilateral hearing loss disability.  Therefore, no further development is needed to provide the Veteran with an adequate VA medical opinion or to ensure compliance with prior remand directives, as both have been achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is among the "chronic diseases" enumerated under section 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

C.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

D.  Background

The Veteran's service personnel records contain a Chronological Listing of Service documenting service as an air freight specialist, helicopter mechanic, and aircraft maintenance specialist during his period of active military service and the Veteran's DD Form 214 indicates a military occupational specialty of propeller repairman.

The Veteran's service treatment records include audiograms from both enlistment in and separation from military service.

An August 1966 enlistment audiogram recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15  (30)
15 (25)
35 (50)
45 (55)  
50 (55)
 55 (65) 
LEFT
0 (15)
0 (10)
5 (15)
5 (15) 
5 (10)
 15 (25)  

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A February 1970 separation audiogram, noted to be in ISO units, recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
5
15
30
30
35 
LEFT
20
10
10
10
10
15 

Following separation from service, the first audiogram in the claims file is from March 1988.  At that time, the Veteran reported that a previous job involved noise exposure, and did not make a selection for what kind of ear protection he regularly wore at work.  Pure tone testing from March 1988 demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
10
10
-
30
15 
LEFT
20
15
10
30
70
  60

An April 1989 audiogram, noted to represent a pre-employment baseline, demonstrated pure tone thresholds, in decibels as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
15
10
15
40
45 
LEFT
20
15
10
35
70
65  

A May 1990 ASHA Industrial Audiology Employee Record notes that the Veteran worked for a manufacturing company in the job of shearer.  The Veteran reported that previous jobs involved noise exposure, that he regularly wore ear plugs at work, and that he engaged in hunting or shooting outside of work.  The May 1990 audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
20
5
0
20
45
40 
LEFT
20
5
5
30
75
80

An additional employment hearing screening was conducted in September 1991, with a notation that "there has been a significant change in your hearing from your baseline hearing test. . . ."  The audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
5
5
30
50
55
LEFT
10
5
5
40
85
80

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in August 2004.  He underwent an initial audiological evaluation with a VA facility in November 2004.  At that time, he reported progressive hearing loss since service, stating that he was exposed to excessive noise in the military and had his left eardrum perforated during basic training while it was being cleared of cerumen.  The audiologist wrote that pure tone testing revealed mild high frequency sensorineural hearing loss in the right ear and moderate high frequency sensorineural hearing loss in the left ear.

The Veteran was provided with VA examinations in March and April 2005.  The March 2005 examination report documents the Veteran's report of developing decreased hearing acuity after having his left eardrum punctured during a wax cleaning in boot camp.  He also reported loud noise exposure during military service, and noted a slow decrease in his hearing on the right side, which he stated that he noticed more once he was out of the military.  The Veteran further complained of bilateral intermittent tinnitus at the time of the examination.  The Veteran did not report receiving any treatment for his ears, other than some cleaning.  The examination report highlights that the Veteran had not undergone repair of the tympanic membrane perforation, and the examiner noted that the tympanic membrane healed without surgical intervention.  The Veteran stated that he worked in loud noise environments after discharge from service, including in a mining environment working around heavy equipment, and then working as a machinist around heavy equipment.  The Veteran noted wearing ear protection at work at the time of the examination.  On physical examination, the tympanic membranes were found to be unremarkable, with neither side having any perforations present.  An addendum to the March 2005 examination states that the claims file had become available, and an old audiogram from 2001 demonstrated a high frequency symmetrical sensory neural hearing loss, primarily at 4000 Hz.  Based on this hearing test, the examiner stated that the Veteran's hearing loss was at least as likely as not related to his military exposures.  

At the April 2005 examination, the Veteran stated that he used hearing protection at work, and that during military service, he used hearing protection during his airfreight specialty work in California but not during his helicopter mechanic duties in Vietnam.  Audiological testing was performed in April 2005, and pure tone thresholds, in decibels, where demonstrated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
55
LEFT
15
15
20
65
85

The examiner stated that this represented hearing in the normal range through 2000 Hz bilaterally, and concluded that the Veteran's hearing loss is sensory neural in nature.  Tympanometry was noted to indicate normal eardrum mobility and middle ear air pressure bilaterally.  

The Veteran submitted a statement from a fellow US Air Force service member who attended basic training with him in the late 1960s.  The other veteran related his knowledge about the Veteran's in-service eardrum puncture, stating that the Veteran experienced severe pain and remained in the infirmary for several days, followed by additional recovery time in the barracks.  He also stated that the Veteran seemed to have problems with his hearing ever after that incident.

An October 2006 lay statement from the Veteran's daughter has also been associated with the file.  She stated that during the past five years (since approximately 2001), the Veteran's hearing has continued to decline to the point that it is bothering his family and is becoming a serious health risk for himself and his family (e.g. if something happens to his wife and he cannot hear to come to her aid).

On his Notice of Disagreement the Veteran stated that he did not have hearing loss prior to his time in the military, but that since returning from service, he has experienced hearing difficulties and has been unable to pass hearing tests for any of his jobs.  He additionally submitted a statement with his VA Form 9 in which he asserted that being constantly subjected to loud jet engines during service caused his hearing to deteriorate.

The Veteran presented testimony at a Board hearing in August 2007.  He described his in-service noise exposure, and stated that following service, he drove a truck for a while and then worked at a manufacturing plant for approximately 20 years, where he was required to hear hearing protection at all times.  He further testified that he realized he had a hearing problem not long after he returned from Vietnam, and stated that his wife had commented at that time that he was turning up the television and radio to louder levels.
 
The Veteran was provided with a VA examination in relation to his claim for entitlement to service connection for posttraumatic stress disorder in January 2009.  During the examination, the Veteran provided a vocational history, and stated that he worked as a bartender upon returning from the Air Force for a brief period, then began working at a well-drilling company for approximately five years.  He reported that blasting was involved with this company.  He then worked as a heavy equipment operator at a surface mining operation for approximately 10 years, which was noted to also be difficult for him because of frequent blasting.  He then obtained employment at a manufacturing company as a machinist for 22 years.  He stated that the metal fabricating involved a lot of clanging and other sounds that were loud and sudden.  In the report of the mental status examination, the examiner noted that the Veteran's hearing was obviously compromised and he had to repeat several questions to the Veteran.

The Veteran was also provided with a VA audiological examination in January 2009.  The examiner noted review of the claims file and the preinduction and separation physicals from the Air Force in particular, which she stated both indicated hearing impairment in the left ear.  She also reviewed the previous VA examination from 2005 which she stated indicated a possible previous left ear perforation in the ear drum during boot camp in 1966.  The Veteran again reported his history of in-service exposure to noise from fuel trucks and on the flight line during service.  The Veteran reported occupational noise exposure working as a machinist with the use of ear protection and reported no recreational noise exposure.  On physical examination, pure tone thresholds, in decibels, were recorded as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
75
LEFT
25
25
40
75
100

Speech recognition scores using the Maryland CNC word list were 100 percent for the right ear and 96 percent for the left ear.  Screening otoscopy revealed a clear right ear canal and an occluded left ear canal to the point where the left ear drum was not visible.  Impedance audiometry suggested a normal functioning right middle ear system and reduced ear drum ability in the left middle ear.  The examiner concluded that these results along with the occluded ear canal were consistent with pure tone testing in the left ear indicating a conductive hearing loss.  She then diagnosed the Veteran with mild sloping to severe sensorineural hearing loss in the right ear from 3000 to 8000 Hz and a mild sloping to profound mixed hearing loss in the left era form 2000 to 8000 Hz.  In an addendum opinion provided later that month, the January 2009 VA examiner stated that the Veteran's hearing loss was at least as likely as not a result of noise exposure while in service in the Air Force, but that it was also her opinion that any additional noise exposure post-military service was as likely as not to have contributed to the Veteran's current hearing loss.  She stated that she could not comment without mere speculation regarding the improvement noted in right ear hearing acuity between entrance and separation from service.

A different VA audiologist performed an additional VA audiological examination for this Veteran in July 2009.  Otoscopic examination revealed some soft cerumen in both ear canals which was non occluding but did obscure some view of the tympanic membranes.  The July 2009 examiner performed pure tone threshold testing, and concluded that it showed bilateral normal sloping to severe sensorineural-type hearing loss.  The examiner then stated an opinion that after review of the claims file, examinations, and the January 2009 examiner's comments, she was in agreement that the Veteran's hearing loss was at least as likely as not a result of noise exposure while serving in the military.

An additional VA audiological examination was conducted in May 2010, by the same audiologist who conducted the initial January 2009 examination.  In the May 2010 examination report, the examiner again reviewed the service audiograms and prior VA examinations, and documented the Veteran's reported exposure to in-service noise.  This time, however, she stated an opinion that upon finding a preexisting hearing loss in the right ear which improved during service and essentially normal hearing acuity in the left ear both at entrance and separation from service, it was her opinion that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma he experienced while serving in the Air Force.

Following remand by the Board, the Veteran was provided with an additional VA audiological examination in November 2011, performed by the VA audiologist who conducted the July 2009 examination.  Pure tone threshold testing again demonstrated diminished hearing acuity of such a severity as to meet the criteria for a hearing loss "disability" for VA service connection purposes.  The examiner provided an opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of events during military service.  The rationale provided was that the Veteran's induction examination demonstrated hearing loss in the right ear at entrance into the military and the separation physical showed that the Veteran continued to have hearing loss in the right ear, but with thresholds that were a little better, and that the left ear thresholds remained within normal limits both at induction and separation.

The Veteran's representative submitted an appellant's brief in December 2014 in which it was argued that the Veteran's military occupational specialty as a propeller repairman had a high probability of exposure to hazardous noise, and that hearing loss at separation is not required in order to find service connection for current hearing loss, under the hold of the Court of Appeals for Veterans Claims (Court) in Hensley.  It was again stated that the Veteran is adamant that his current hearing loss is a result of loud aircraft noise during service.

The Board referred the Veteran's claims file for an expert medical opinion in April 2015, to respond to specific questions posed by the Board and to address contradictory evidence of record.  In June 2015 the Chief of Audiology and Speech Pathology Services at the VA Medical Center in Salisbury, North Carolina (hereinafter VHA audiologist) provided a responsive opinion.  She stated that, with regard to the left ear, the Veteran entered and exited military service with normal hearing acuity with no evidence of a change greater than would be anticipated for normal variation between test sessions.  She concluded that there was no evidence of hearing loss or acoustic trauma, despite the Veteran's history of military noise exposure.  The VHA audiologist acknowledged the lay statements, but concluded that the records did not provide any evidence that this resulted in a sustained decline in hearing, as that would be apparent at discharge, and hearing was normal at discharge and was unchanged relative to entrance findings.  She cited a 2006 Institute of Medicine (IOM) statement that there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the noise exposure.  The IOM panel concluded that based on their understanding of auditory physiology, a prolonged delay in onset of noise-induced hearing loss was "unlikely."  The VHA audiologist concluded that there was no evidence to support the conclusion that the Veteran's current hearing loss was caused by or a result of an in-service disease, event, or injury, including noise exposure, in any part.

With regard to the right ear, the VHA audiologist noted that the Veteran entered military service with evidence of hearing loss, which recovered to some extent prior to exit, to levels within normal limits in the main speech frequencies with a mild high frequency hearing loss, which represented less hearing loss than was noted at entry.  She stated that the recovery in hearing levels would not support a finding of aggravation of hearing loss, as that would imply a further decline in hearing.  The VHA audiologist then stated that test results from 18 years post-service showed no significant test/retest variance relative to the exit results, so there was no evidence of a decline or aggravation of hearing loss on the right, but rather a sustained recovery long after exist from service.  She again referenced the IOM's position in finding that a prolonged delay in the onset of noise-induced hearing loss was "unlikely," and concluded that any hearing loss existing at present on the right was not caused by or the result of military noise exposure.

In June 2015, the Board requested further clarification from the VHA audiologist, particularly with respect to the Veteran's left ear hearing loss disability and his reported in-service left eardrum rupture.  In a July 2015 addendum opinion, the VHA audiologist again noted that the Veteran's exit audiological test results showed no significant change as defined by the National Institute for Occupational Safety and Health (NIOSH), and that the Veteran exited service with normal hearing in his left ear.  The first audiologist test results in the claims file following service were from March 1988, and the report indicated that the Veteran worked previous jobs with noise exposure, including mining.  The VHA audiologist noted that there was evidence of a decline in hearing relative to military separation test results at that time, with high frequency hearing loss noted.  She continued that the relationship between noise exposure and hearing loss is well-documented in research, again citing to the 2006 IOM statement.  The fact that the Veteran exited military service with no evidence of hearing loss or a decline in hearing acuity while in military service gives no support to the assertion that the hearing loss demonstrated in 1988 is causally related to his military noise exposure.  She stated that while there is not a nexus established to military service, it is possible the private audiogram could support a nexus to noisy occupations outside military service.  

The VHA audiologist also addressed the fact that more significant decreased hearing acuity was shown in the left ear as compared to the right in private audiometric records from the 1980s and 1990s.  She stated that the Veteran was previously investigated medically using MRI and found to have no lesions on the auditory nerve as a contributory factor in the asymmetric hearing loss.  The Veteran did report occupational noise exposure, which the VHA audiologist noted has been a factor in asymmetric hearing losses for some patients.  She remarked that the records indicated that the Veteran was a shearer in a mining operation, and there was no information regarding engineering controls that may have been implemented in his work environment to lessen his dose of noise exposure.  The Veteran was enrolled in a hearing conservation program after military service, which she noted showed evidence of a declining hearing on the left while enrolled in that program.  Finally, the VHA audiologist explained that tympanic membrane perforations, such as the one described by the Veteran as having occurred during service, result in conductive hearing loss that is most pronounced in the lower frequency region of audiometric testing, as conventionally accepted by the medical community (citing to a 2006 report in the Journal of Otology and Neurotology).  She explained that for the perforation the Veteran sustained in service to have had an impact on his hearing, the perforation would need to result in demonstrable low frequency hearing loss, but the Veteran's low frequency hearing acuity was stable at exit from service, per NIOSH guidance, with no change of 15 decibels or greater noted.  It was also noted that the 1988 private hearing test showed no evidence of a decline in low frequency hearing relative to the baseline audiometric findings at entrance into service, with no significant changes documented for the 500 or 1000 Hz frequencies.  She concluded that there is no evidence present to support a slow decrease in hearing acuity resulting from a tympanic membrane perforation, as described by the Veteran, as the evidence documents stable low frequency hearing acuity18 years after military service, and therefore, the Veteran's left ear hearing loss was less likely as not causally related to an incident during boot camp where he suffered a ruptured ear drum.

E.  Analysis

As an initial matter, VA audiological examination reports, including one from November 2011, document a degree of hearing loss which meets the requirements of a current "disability" for purposes of service connection.  See 38 C.F.R. § 3.385. 

The Veteran's service personnel records contain a Chronological Listing of Service documenting service as an air freight specialist, helicopter mechanic, and aircraft maintenance specialist during his period of active military service and the Veteran's DD Form 214 indicates a military occupational specialty of propeller repairman, therefore, the Veteran's statements regarding excessive military noise exposure are considered to be consistent with his service duties.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service. . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Although "propeller repairman" is not among the job titles listed under the Duty MOS Noise Exposure Listing, when considering the description of the Veteran's duty as a helicopter mechanic from other service personnel records, the Board finds that the listing for "helicopter maintenance" likely is representative of the level of noise exposure experienced by the Veteran during service.  As the Duty MOS Noise Exposure Listing documents excessive noise exposure as highly probable for those with the helicopter maintenance MOS, such exposure is conceded.    

Additionally, the Veteran and the fellow service member who provided lay statements are competent to report that the Veteran incurred an injury to his ear during a wax-cleaning in boot camp, and that they were told that this injury was a perforated/punctured ear drum.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  The Board also finds no reason to doubt the credibility of these reports, as the Veteran has consistently described this occurrence throughout the appeal period, and the record does not contain any evidence contradicting these statements.

The evidence thus demonstrates that the Veteran has a current hearing loss disability for VA service connection purposes and a relevant in-service injury.  Therefore, entitlement to service connection hinges on the question of whether the weight of the evidence supports, or is at least in equipoise regarding, a finding that the Veteran's hearing loss disability is etiologically related to military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Although the evidence demonstrates that the Veteran has a current bilateral hearing loss disability, the most probative evidence of record does not link the current disability to military service.

The Board finds that the June 15, 2015 VHA medical opinion and July 22, 2015 addendum represent the most probative evidence of record regarding the presence or absence of an etiological connection between the Veteran's current bilateral hearing loss disability and his military service.  The report demonstrates awareness and consideration of the full evidence of record, including the Veteran's lay assertions, and explains the examiner's reasoning behind relying on particular evidence when making her conclusion.  Further, the VA audiologist cited to relevant medical studies and discussed the medical processes and results which would be expected had the Veteran's hearing loss disability originated with service as contrasted with the findings demonstrated in the evidence present in this case.  The Board finds these reports should be accorded significant probative weight, as they were based on full consideration of the Veteran's documented history and lay assertions, and are supported by clearly-stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Although the Board acknowledges that January and July 2009 VA examination reports contain opinions stating that the Veteran's hearing loss is at least as likely as not related to military service, the probative weight of these opinions are significantly limited by the fact that the same VA audiologists provided opinions in May 2010 and November 2011, respectively, coming to the opposite conclusion.  The Board further notes that neither positive nexus opinion includes a clear rationale for the conclusion reached.  Additionally, although the Veteran reported to these audiologists that he had post-service occupational noise exposure through his work as a machinist with use of ear protection, there is no indication that he made them aware of his other post-service occupational noise exposure, which he reported at his January 2009 VA examination for PTSD to include blasting from a well-drilling company for which he worked for five years and frequent blasting at a surface mining operation for which he worked as a heavy equipment operator for approximately 10 years, prior to beginning work as a machinist with the manufacturing company, and prior to the 1988, 1989 and 2001 private audiograms demonstrating, as the January 2009 VA examination addendum describes it, a significant drop in high frequency hearing acuity when compared to the separation audiogram from 1970.  Therefore, the Board finds that the most probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability is etiologically related to military service.

The Board further notes that the Veteran has a current diagnosis of bilateral sensorineural hearing loss, an organic disease of the nervous system which is among the "chronic diseases" enumerated under section 3.309(a) for which service connection may be granted on a presumptive basis if the disease manifest to a degree of 10 percent or more within one year of separation from active military service.  However, the Board finds that service connection is not warranted under this theory, as the competent and credible evidence of record does not demonstrate the presence of decreased hearing acuity to such a degree as to qualify as a hearing loss disability, let alone one at a compensable level, until almost two decades after separation from service.  Although the Veteran is competent to report subjectively-experienced difficulties with hearing since shortly after returning from Vietnam,   he is not competent to provide evidence that he manifested a hearing loss disability of such a severity as to meet the criteria for a 10 percent evaluation because such  requires the performance and interpretation of audiological testing necessary to determine specific pure tone thresholds.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, decreased hearing acuity was not "noted" during service or within one year of service so as to allow for the application of a presumption of service connection under the Federal Circuit's holding in Walker.  Although the Veteran has reported experiencing decreased hearing acuity since shortly after returning from Vietnam, progressing in severity since that time, the Board finds that his work as a machinist/shearer in a noisy environment for an extended period (approximately 20 years) post-military service represents significant intercurrent noise exposure which would render presumptive service connection on the basis of a continuity of symptomatology inappropriate in this case.  

In conclusion, although the evidence establishes that the Veteran experienced an in-service injury and has been provided with a diagnosis of sensorineural hearing loss during the appeal period of a degree which qualifies as a current "disability" for VA service connection purposes, the most probative evidence of record argues against the presence of a nexus between the two.  Because a preponderance of the evidence is against the finding of an etiological connection, and the evidence does not demonstrate that the disability arose during service, service connection is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Service connection is also not warranted on a presumptive basis, as a preponderance of the competent and credible evidence of record is against a finding that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


